DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOBUS US 2047633 A in view of Marsch US 4401153 A.
Re claim 21, JACOBUS teach a loop boiler comprising: a tube bundle comprising a plurality of tubes (18); and a tube-sheet (fig 4, 10) having a first surface, a second surface opposite the first surface and a plurality of tube-sheet inlet holes extending from the first surface to the second surface (figs), wherein a first tube-sheet inlet (hole occupied by 18, 24) hole of the plurality of tube-sheet inlet holes has a first width (width of left opening); a protective sleeve (24) extending in the first tube-sheet inlet hole; a first weld overlay (27) at an inlet of said first tube-sheet inlet hole; a bore groove (groove occupied by 23) in the first tube-sheet inlet hole, the bore groove having a second width greater than the first width (fig 4) and a length less than a length of the first tube-sheet inlet hole (fig 4); and a second weld overlay (23) in the bore groove, wherein the bore groove is between and spaced from the first surface of the tube-sheet and the second surface of the tube-sheet (fig 4).
JACOBUS fail to explicitly teach a casing that surrounds the tube bundle.
Marsch teach a casing (6) that surrounds the tube bundle (11, figs), and a tube-sheet (4 equivalent to the tube sheet of the primary reference in the instant combination) to provide a shell and tube heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a casing that surrounds the tube bundle as taught by Marsch in the JACOBUS invention in order to advantageously allow for the intended use of the tube bundle passing through a tube sheet with a pressure chamber and recover heat chamber.
Re claim 22, JACOBUS teach a first end of the protective sleeve directly contacts and is welded to the first weld overlay and a second end of the protective sleeve directly contacts and is welded to the second weld overlay (fig 4).
Re claim 25, JACOBUS teach the first weld overlay has an aperture, a width of the aperture being equal to an outer width of the protective sleeve (fig 4).  
Re claim 27, JACOBUS teach the second weld overlay is spaced from the first weld overlay in an axial direction of the protective sleeve (fig 4).
Allowable Subject Matter
Claims 1-5 and 26 are allowed.

Response to Arguments
Applicant’s arguments, see reply, filed 3/03/2022, with respect to 112 rejections, 103 rejections of claims 1-5 and 26 have been fully considered and are persuasive.  The 112 rejections and 103 rejections of claims 1-5 and 26  have been withdrawn. 
Applicant's arguments filed 3/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 21-22, 25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3317222 A, US 4182408 A, US 5271048 A, US 20060078080 A1, US 7206372 B2, US 4579171 A, US 9435481 B2, US 20030192680 A1, US 5775269 A, US 6834092 B2, US 5274683 A, US 5094801 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763